UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):12/31/2007 Analytical Surveys, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-13111 CO 84-0846389 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 4040 Broadways Suite 103 San Antonio, TX 78209 (Address of principal executive offices, including zip code) 210-657-1500 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []
